Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Naito ‘058 (US 2016/0344058 A1) in view of Naito ‘762 (US 20170256762 A1), both newly cited.
Regarding Claims 1 and 2, Naito ‘058 teaches a fuel cell vehicle (see figure 1 showing fuel cell electric vehicle 12) comprising a fuel cell stack (fuel cell stack 10 including fuel cells 14) and a mounting bracket (mount member 80), the fuel cell stack having an end plate (second end plate 24b) configured to apply a tightening load to a cell stack including a plurality of power generation cells that are mutually stacked (see [0040] indicating the tightening load and see figure 2 regarding the structure of the fuel cell stack), the tightening load applied in a stacking direction of the cell stack (the direction of arrow B in all figures), and the mounting bracket provided for the end plate (see figure 4 showing the structure of the 
While Naito ‘058 appreciates having three fastening points for the mounting bracket (mount member 80) to the end plate (second end plate 24b), it does not teach that the bracket itself is formed in a triangular shape when viewed from the stacking direction as required by Claim 1.
However, Naito ‘762 also teaches a fuel cell mounting bracket that is formed with three fastening points (see figure 7 showing bracket member 138 bearing surface 142 with three bolts 150 which are inserted in holes 144b and 144f to secure the bracket to the holes 98 of the lower plate 88) and is specifically a triangular shape (see [0054]). The examiner asserts that the change in shape of the profile of the mounting bracket of Naito ‘058 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (see MPEP 2144.04 IV B) as further obviated by Naito ‘762 which teaches the claimed shape for the same purpose of mounting the fuel cell assembly. 
Regarding Claim 3, Naito ‘058 further teaches that the fuel cell stack is arranged inside a front box (front box 12f) provided on a vehicle front side of a dashboard; the bracket is provided for the end plate near the vehicle front side; and a vehicle body component is arranged on a vehicle rear side of the bracket inside the front box (see figure 1).
Claim 4, Naito ‘058 further teaches a mounting rib is formed on a portion of the end plate that is contacted by the bracket (plates or intermediate members 83, see [0060]).
Regarding Claim 6, Naito ’058 further teaches that a joining surface of the bracket (plates or intermediate members 83) that is joined to the end plate (see [0060]) is formed in a shape corresponding to the shape of the bracket (this is necessarily the true regardless of the shape of the bracket since the bracket necessarily has a joining surface that contacts the end plate and the shape of the joining surface corresponds to the shape of the bracket. Therefore, since Naito ’058 teaches that the joining surface of the bracket corresponds with the shape of the bracket, and Naito ‘762 teaches the triangular shape as indicated above with respect to Claim 1, the claim is met.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Naito ‘058 in view of Naito ‘762 as applied to Claim 4 above, and further in view of Morrow (US 2003/0211379 A1), newly cited.
While Naito ‘058 appreciates adding additional layers between the planar surface of the end plate and the mounting bracket as indicated above with respect to Claim 4, and that the mounting rib (plates or intermediate members 83) is connected to a central portion of the end plate (see screw hole 84 adjacent to the second power output terminal 26 b in figure 4), Naito ‘058 does not teach that a center rib is formed in a substantially central portion of the end plate, and the mounting rib is connected to the center rib via an intermediate rib.
However, Morrow also teaches a fuel cell stack end plate (see figure 1 showing fuel cell stack 10 including pressure plates 40 and 42 reading on the claimed end plates) that is configured to press a cell stack ([0031] regarding a compressive force between the pressure plates) and particularly teaches a rib structure including center ribs and intermediate ribs (see figure 3 showing an improved pressure plate 62 with structural ribs 94 that are analogous to the instant rib structure shown in instant figure 2, for example). It would have been obvious to one of ordinary skill in the art before the effective filing date of 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nara (US 2017/0263967 A1)- prior art that teaches a similar bracket member (102) that is fastened to a heating unit (104)
Takeyama (US 2014/0147769 A1)- prior art that teaches distributing the gravity center of a fuel cell stack in a triangular shape (see figure 12)
Ichinohe (JP 2017074934 A)- relevant prior art cited in the Japanese prosecution of the case
Iguchi (JP 2007188773 A)- relevant prior art cited in the Japanese prosecution of the case
Xia (CN2676423Y)- teaches triangle shaped brackets
Ishikawa (US 2017/0117570 A1)- prior art that teaches a similar mounting bracket to Naito ‘762 utilized in the rejections of record
Itoga (US 2016/0226084 A1)- teaches triangle shaped projections on an end plate of a fuel cell stack
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723